
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1092
		IN THE HOUSE OF REPRESENTATIVES
		
			February 22, 2010
			Mr. Loebsack (for
			 himself, Mr. Boswell,
			 Mr. King of Iowa,
			 Mr. Braley of Iowa, and
			 Mr. Latham) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating the University of Iowa
		  Hawkeyes football team for winning the 2010 FedEx Orange Bowl.
	
	
		Whereas the University of Iowa Hawkeyes football team was
			 ranked seventh in the final Associated Press and USA Today Top 25 polls of the
			 2009 college football season;
		Whereas the University of Iowa football team was selected
			 to play in the 2010 FedEx Orange Bowl, which is the Hawkeyes’ eighth bowl game
			 in the past 9 football seasons;
		Whereas the University of Iowa football team were the
			 winners of the 2010 FedEx Orange Bowl, which was the first Bowl Champion Series
			 win in the school’s 121-year history;
		Whereas the University of Iowa football team’s defense
			 finished the regular season tied for second place in the Nation for
			 interceptions with 20, and tied for fifth in the Nation for total turnovers
			 with 29;
		Whereas the University of Iowa football team had 8 players
			 receive Big Ten Player of the Week honors for their performances throughout the
			 season;
		Whereas the University of Iowa football team had 13
			 members honored as academic All-Big Ten selections for the 2009 season;
		Whereas University of Iowa senior A.J. Edds was honored as
			 a Big Ten Conference Sportsmanship Award recipient;
		Whereas University of Iowa junior Bryan Bulaga was honored
			 as the Big Ten Conference Offensive Lineman of the Year;
		Whereas University of Iowa junior defensive end Adrian
			 Clayborn was honored by the College Football Performance Awards as the National
			 Defensive Performer of the Year;
		Whereas University of Iowa seniors Pat Angerer, Dace
			 Richardson, Tony Moeaki, juniors Bryan Bulaga, Adrian Clayborn, Amari Spievey,
			 and sophomore Tyler Sash were named first-team All-Big Ten performers, and 5
			 Hawkeyes were named second-team All-Big Ten performers;
		Whereas University of Iowa senior Pat Angerer and junior
			 Bryan Bulaga were named first-team All-Americans, sophomore Tyler Sash was
			 named a second-team All-American, and junior Adrian Clayborn was named a
			 third-team All-American;
		Whereas University of Iowa junior defensive end Adrian
			 Clayborn was honored as the FedEx Orange Bowl’s Most Outstanding Player,
			 compiling 9 tackles and 2 quarterback sacks;
		Whereas Head Coach Kirk Ferentz was named the Dave McClain
			 Big Ten Conference Coach of the Year for the third time in his 11 seasons as
			 the University of Iowa’s Head Football Coach;
		Whereas the University of Iowa football team’s coaching
			 staff, including the Head Coach Kirk Ferentz, Offensive Coordinator and
			 Quarterbacks Coach Ken O’Keefe, and Defensive Coordinator Norm Parker are
			 commended for their dedication, motivational abilities, and leadership;
		Whereas the University of Iowa football team ended the
			 2010 season with a record of 11 wins and 2 losses and a 6 win and 2 loss Big
			 Ten record, which tied the Hawkeyes for second in the Big Ten Conference’s
			 final standings for the regular season; and
		Whereas the University of Iowa Hawkeye football program
			 has brought honor to the team, the University of Iowa, the city of Iowa City,
			 and the State of Iowa: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the University of Iowa Hawkeyes
			 football team for winning the 2010 FedEx Orange Bowl; and
			(2)congratulates the
			 team for setting new records in the University of Iowa football team’s history
			 and finishing the season with 11 wins and 2 losses.
			
